[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
PLAINTIFF'S MOTION TO DISQUALIFY SHORT CALENDAR: AUGUST 30, 1993 CT Page 8091
Plaintiff, Arthur Sciortino, moves to disqualify Robert Nicola, Eq., and his firm, from representing the defendants in the above captioned matter. During oral argument on August 30, 1993, the parties raised issues of fact that should be resolved by an Evidentiary Hearing. Accordingly, the moving party should request that this matter be scheduled for an Evidentiary Hearing on the civil short calendar docket. Disqualification at this time is premature. Ferreira v. Estevan, No. 374761, Judicial District of Hartford/New Britain at Hartford (11/7/90, Maloney, J.); and is denied without prejudice.
SAMUEL FREEDMAN, J.